

EXHBIT 10.31
EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into as of
January 11, 2016 (the "Effective Date") by and between CytRx Corporation, a
Delaware corporation ("Employer"), and Olivia C. Ware, an individual and
resident of the State of California ("Employee").


WHEREAS, Employer desires to employ Employee, and Employee is willing to be
employed by Employer, on the terms set forth in this Agreement.


NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.


1. Employment. Effective as of the Effective Date, Employer shall continue to
employ Employee, and Employee shall continue to serve, as Employer's Chief
Commercial Officer on the terms set forth herein.


2. Duties; Place of Employment. Employee shall perform in a professional and
business-like manner, and to the best of her ability, the duties described on
Schedule 1 to this Agreement and such other duties in line with her technical
training and experience as are assigned to her from time to time by Employer's
Chairman of the Board and Chief Executive Officer. Employee understands and
agrees that her duties, title and authority may be changed from time to time in
the discretion of Employer's Chief Executive Officer. Employer understands and
agrees that Employee shall be entitled to render her services hereunder from her
home, except  (a)  for travel when and as required in the performance of
Employee's duties hereunder, and  (b) as directed by the Employee's Supervisor
to be present in the Employer's principal executive office, such that it
presents no undue hardship on the Employee.


3. Time and Efforts. Employee shall devote all of her business time, efforts,
attention and energies to Employer's business and to discharge her duties
hereunder. Notwithstanding the foregoing, Employee may serve on the board of
directors of one company other than Employer so long as such service shall not
materially interfere with the performance of her duties hereunder, and in no
event shall Employee serve on the board of directors of a company that is
directly competitive with Employer.


4. Term. The term (the "Term") of Employee's employment hereunder shall commence
on the Effective Date and shall expire on December 31, 2016, unless sooner
terminated in accordance with Section 6. The Employee's employment with the
Company will be "at will," meaning that the Employee's employment may be
terminated by the Company or the Employee at any time. Neither Employer nor
Employee shall have any obligation to extend or renew this Agreement. In the
event that Employer does not offer to extend or renew the Agreement, Employer
shall continue to pay Employee her salary as provided for in Section 5.1 during
the period commencing on the final date of the Term and ending on (a) June 30,
2017 or (b) the date of Employee's re-employment with another employer,
whichever is earlier; provided that, as a condition to Employer's obligations
under this sentence, Employee shall have executed and delivered to Employer a
General Release in the form attached hereto as Exhibit A. Employee shall notify
Employer immediately in the event Employee accepts such employment with another
employer.
Ex 10.31 -1-

--------------------------------------------------------------------------------



5. Compensation. As the total consideration for Employee's services rendered
hereunder, Employer shall pay or provide Employee the following compensation and
benefits:


5.1. Salary. Employee shall be entitled to receive an annual salary of Four
Hundred Thousand dollars ($400,000), payable in accordance with Employer's
normal payroll policies and procedures.


5.2.  Discretionary Annual Bonus. Employee also may be eligible for a bonus from
time to time for her services during the Term. Employee shall be entitled to
receive a minimum annual bonus of One Hundred Fifty Thousand dollars ($150,000),
which is equivalent to thirty-seven and one-half percent (37.5%) of her gross
annual salary as provided in Section 5.1. At the Employer's sole discretion,
Employee may be awarded an annual bonus in a greater amount, up to a maximum of
Three Hundred Thousand dollars ($300,000), which is equivalent to seventy-five
percent (75%) of her gross annual salary as provided in Section 5.1. Employee's
eligibility to receive a bonus, the determination to award Employee such bonus
and any determination to award Employee a bonus amount greater than the minimum
annual bonus amount shall be in Employer's sole discretion.


5.3. Expense Reimbursement. Employer shall reimburse Employee for reasonable and
necessary business expenses incurred by Employee in connection with the
performance of Employee's duties in accordance with Employer's usual practices
and policies in effect from time to time; provided, however, that Employee shall
be permitted to fly first class on all plane trips that are scheduled for more
than two hours in duration. When Employee travels to Employer's corporate
offices, Employer shall pay for (i) round-trip airfare and airport parking or
other ground transportation to and from the airports, or, (ii) if driving, the
cost of gas, tolls and meals, but shall not pay for any other food or other
incidentals except as specifically set forth herein.  (c) During the Term,
Employer shall provide Employee with (i) hotel, parking and meal accommodations
while Employee is working at Employer's corporate offices in reasonable
proximity to Employer's corporate offices as chosen by Employee


5.4. Vacation. Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer's usual policies applicable to all
employees at a rate of four weeks' vacation time for each 12-month period during
the Term.


5.5. Tax Gross-Up. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to the Employee (i) constitute
"parachute payments" within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then the Employee's benefits under this Agreement shall be
either: (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless Employer and the Employee otherwise agree in
writing, any determination required under this Section 1 shall be made in
writing by Employer's independent public accountants (the "Accountants"), whose
determination shall be conclusive and binding upon the Employee and Employer for
all purposes. For purposes of making the calculations required by this Section
1, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. Employer and
the Employee shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section 5.5. Employer shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5.5.
Ex 10.31 -2-

--------------------------------------------------------------------------------


5.6. Employee Benefits. Employee shall be eligible to participate in any medical
insurance and other employee benefits made available by Employer to all of its
employees under its group plans and employment policies in effect during the
Term.  Schedule 2 hereto sets forth a summary of such plans and policies as
currently in effect. Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.


5.7.  Payroll Taxes. Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.


6. Termination. This Agreement may be terminated as set forth in this Section 6.


6.1. Termination by Employer for Cause. Employer may terminate Employee's
employment hereunder for "Cause" upon notice to Employee. "Cause" for this
purpose shall mean any of the following:


(a) Employee's breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and affording Employee at least ten days to correct such
breach;


(b) Employee's conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;


(c) Employee's act of fraud or dishonesty injurious to Employer or its
reputation;


(d) Employee's continual failure or refusal to perform her material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten days to
correct the same;
 
 
Ex 10.31 -3-

--------------------------------------------------------------------------------

 
(e) Employee's act or omission that, in the reasonable determination of
Employer's Board of Directors (or a Committee of the Board), indicates alcohol
or drug abuse by Employee; or
 
            (f) Employee's act or personal conduct that, in the judgment of
Employer's Board of Directors (or a Committee of the Board), gives rise to a
material risk of liability of Employee or Employer under federal or applicable
state law for discrimination, or sexual or other forms of harassment, or other
similar liabilities to subordinate employees.


Upon termination of Employee's employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been awarded Employee as provided in Section 5.2 prior to such
date.


6.2. Termination by Employer without Cause. Employer may also terminate
Employee's employment without Cause upon ten days' notice to Employee. Upon
termination of Employee's employment by Employer without Cause, all compensation
and benefits to Employee hereunder shall cease and Employee shall be entitled to
(1) any accrued but unpaid salary and unused vacation as of the date of such
termination as required by California law, which shall be due and payable upon
the effective date of such termination, (2) any unpaid bonus that may have been
awarded to Employee under Section 5.2 prior to such date, which shall be due and
payable in accordance with Employer's normal payroll practices or as otherwise
required by California law, (3) payment of any Tax Gross-Up payment as provided
in Section 5.5, (4) an amount, which shall be due and payable within ten days
following the effective date of such termination, equal to six months' salary as
provided in Section 5.1., provided, that if such termination occurs following a
Change of Control (as hereinafter defined), then the amount described in this
clause (4) shall be equal to 12 months' salary as provided in Section 5.1, and
(5) continued participation, at Employer's cost and expense, of Employee and her
dependents for a period of six months following such termination (12 months if
such termination occurs following a Change of Control) in any Employer-sponsored
group benefit plans in which Employee was participating as of the date of
termination. Employee's right to the compensation and benefits provided for in
clauses (3) through (5) of this Section 6.2 shall be conditioned upon Employee
having executed and delivered to Employer a General Release of All Claims in the
form attached hereto as Exhibit A.  For purposes of this Section 6.2, a "Change
of Control" shall have the meaning ascribed to the term "Corporate Transaction"
in Employer's 2008 Stock Incentive Plan, as such Plan may be amended from time
to time.
6.3. Death or Disability. Employee's employment will terminate automatically in
the event of Employee's death or upon notice from Employer in event of her
permanent disability. Employee's "permanent disability" shall have the meaning
ascribed to such term in any policy of disability insurance maintained by
Employer (or by Employee, as the case may be) with respect to Employee or, if no
such policy is then in effect, shall mean Employee's inability to fully perform
her duties hereunder for any period of at least 75 consecutive days or for a
total of 90 days, whether or not consecutive. Upon termination of Employee's
employment as aforesaid, all compensation and benefits to Employee hereunder
shall cease and Employer shall pay to the Employee's heirs or personal
representatives, not later than ten days after the date of termination, any
accrued but unpaid salary and unused vacation as of the date of such termination
as required by California law.
Ex 10.31 -4-

--------------------------------------------------------------------------------



7. Confidentiality. While this Agreement is in effect and for a period of five
years thereafter, Employee shall hold and keep secret and confidential all
"trade secrets" (within the meaning of applicable law) and other confidential or
proprietary information of Employer and shall use such information only in the
course of performing Employee's duties hereunder; provided, however, that with
respect to trade secrets, Employee shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under applicable
law. Employee shall maintain in trust all such trade secrets or other
confidential or proprietary information, as Employer's property, including, but
not limited to, all documents concerning Employer's business, including
Employee's work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee's possession or under Employee's
control. Upon the expiration or earlier termination of Employee's employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee's possession or under Employee's control.


8. Equitable Remedies; Injunctive Relief. Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith. This provision shall not, however, diminish Employer's
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.


9. Indemnification; Insurance. Employer and Employee acknowledge that, as the
Chief Commercial Officer of Employer, Employee shall be a corporate officer of
Employer and, as such, Employee shall be entitled to indemnification to the full
extent provided by Employer to its officers, directors and agents under the
Employer's Certificate of Incorporation and Bylaws as in effect as of the date
of this Agreement. Employer shall maintain Employee as an additional insured
under its current policy of directors and officers liability insurance and shall
use commercially reasonable efforts to continue to insure Employee thereunder,
or under any replacement policies in effect from time to time, during the Term.


10. Severable Provisions. The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.


11. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, that this Agreement may be assigned by
Employer to a successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of Employer.
Ex 10.31 -5-

--------------------------------------------------------------------------------





12. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein. This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof. Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.


13. Amendment. No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee). The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.


14. Governing Law. This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California's choice-of-law rules.


15. Notice. All notices and other communications under this Agreement shall be
in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):


If to Employer:


CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California 90049
Facsimile:                  (310) 826-5648
Attention:                  Chairman and Chief Executive Officer


If to Employee:


Olivia C. Ware
[Residence Address]

16.  Survival. Sections 7 through 15, and 17 through 20 shall survive the
expiration or termination of this Agreement.


17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement. A counterpart executed and transmitted by
facsimile shall have the same force and effect as an originally executed
counterpart.
Ex 10.31 -6-

--------------------------------------------------------------------------------



    18. Attorney's Fees. In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or her reasonable attorneys' fees and other costs of suit (up to a maximum
of $15,000) in addition to any other recoveries.


19. No Interpretation of Ambiguities Against Drafting Party. This Agreement has
been negotiated at arm's length between persons knowledgeable in the matters
dealt with herein. In addition, each party has been represented by experienced
and knowledgeable legal counsel. Accordingly, the parties agree that any rule of
law, including, but not limited to, California Civil Code Section 1654 or any
other statutes, legal decisions, or common law principles of similar effect,
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it, is of no application and is hereby expressly
waived. The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties hereto.


 20.    Section 409A of the Code. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder ("Section 409A"), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.


The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee. Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee's "separation from service" as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any additional cost to Employee by
reason of such postponement period, including, for example, Employee's payment
of the cost of health benefits during the postponement period, shall be
reimbursed by the Company to Employee after such period has ended. If Employee
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A shall be paid to Employee's
beneficiary, or if none, to the personal representative of Employee's estate
within 30 days after the date of Employee's death.




[Signature Page Follows]
Ex 10.31 -7-

--------------------------------------------------------------------------------



 IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.


"EMPLOYER"


CytRx Corporation




By: /s/ STEVEN A. KRIEGSMAN
       Steven A. Kriegsman
       Chairman of the Board and Chief Executive Officer






"EMPLOYEE"




/s/ OLIVA C. WARE
Olivia C. Ware






Ex 10.31 -8-

--------------------------------------------------------------------------------

EXHIBIT A
GENERAL RELEASE OF ALL CLAIMS
This General Release of All Claims is made as of _________, 20__ ("General
Release"), by and between Olivia C. Ware ("Executive") and CytRx Corporation, a
Delaware corporation (the "Company"), with reference to the following facts:
WHEREAS, this General Release is provided for in, and is in furtherance of, the
Employment Agreement, dated as of January 11, 2016, between the Company and
Executive (the "Employment Agreement");
WHEREAS, Executive desires to execute and deliver to the Company this General
Release in consideration of the Company's providing Executive with certain
severance benefits pursuant to Section 6.2 of the Employment Agreement; and
WHEREAS, Executive and the Company intend that this General Release shall be in
full satisfaction of any and all obligations described in this General Release
owed to Executive by the Company, except as expressly provided in this General
Release.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements herein contained, Executive and the Company agree as follows:
1. Executive, for herself, her spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other persons claiming
through Executive, if any (collectively, "Releasers"), does hereby release,
waive, and forever discharge the Company and each of its agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
attorneys, successors, and assigns (collectively, the "Releasees") from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, obligations, demands, damages, or
claims for relief, remuneration, sums of money, accounts or expenses (including
attorneys' fees and costs) of any kind whatsoever, whether known or unknown or
contingent or absolute, which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers in consequence of,
arising out of, or in any way relating to: (a) Executive's employment with and
services to the Company or any of its affiliates; (b) the termination of
Executive's employment with and services to the Company and any of its
affiliates; or (c) any event whatsoever occurring on or prior to the date of
this General Release.  The foregoing release and discharge, waiver and covenant
not to sue includes, but is not limited to, all claims and any obligations or
causes of action arising from such claims, under common law including, but not
limited to, wrongful or retaliatory discharge, breach of contract (including but
not limited to any claims under any employment agreement between Executive, on
the one hand, and the Company or its affiliates, on the other hand) and any
action arising in tort including, but not limited to, libel, slander, defamation
or intentional infliction of emotional distress, and claims under any federal,
state or local statute including the Age Discrimination in Employment Act
("ADEA"), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1866 and 1871 (42 U.S.C. § 1981), the National Labor Relations Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act of 1990, the Rehabilitation Act of 1973, the California
Fair Employment and Housing Act, the Family and Medical Leave Act, the
California Family Rights Act or the discrimination or employment laws of any
state or municipality, and any claims under any express or implied contract
which Releasers may claim existed with Releasees.  This also includes, but is
not limited to, a release of any claims for wrongful discharge and all claims
for alleged physical or personal injury, emotional distress relating to or
arising out of Executive's employment with or services to the Company or any of
its affiliates or the termination of that employment or those services; and any
claims under the Worker Adjustment and Retraining Notification Act, California
Labor Code Section 1400 et seq. or any similar law, which requires, among other
things, that advance notice be given of certain work force reductions.  This
release and waiver does not apply to: (i) the Executive's rights to receive the
compensation and benefits provided for in Section 6.2 of the Employment
Agreement: or (ii) Executive's rights under any stock option agreement between
Executive and the Company.
2. Executive understands and agrees that she is expressly waiving all rights
afforded by Section 1542 of the Civil Code of the State of California ("Section
1542") with respect to the Releasees.  Section 1542 states as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release, Executive understands and agrees that
this General Release is intended to include all claims, if any, which Executive
may have and which he does not now know or suspect to exist in his favor against
the Releasees and Executive understands and agrees that this Agreement
extinguishes those claims.
3. Excluded from this General Release and waiver are any claims which cannot be
waived by law, including but not limited to the right to participate in an
investigation conducted by certain government agencies.  Executive, however,
waives Executive's right to any monetary recovery should any agency (such as the
Equal Employment Opportunity Commission or the California Department of Fair
Employment and Housing) pursue any claims on Executive's behalf.  Executive
represents and warrants that Executive has not filed any complaint, charge or
lawsuit against the Releasees with any government agency or any court.
4. Executive agrees never to seek personal recovery from Releasees in any forum
for any claim covered by the above waiver and release language, except that
Executive may bring a claim under the ADEA to challenge this General Release. 
Nothing in this General Release is intended to reflect any party's belief that
Executive's waiver of claims under ADEA is invalid or unenforceable, it being
the intent of the parties that such claims are waived.
5. Executive acknowledges and recites that:
 Executive has executed this General Release knowingly and voluntarily;
 Executive has read and understands this General Release in its entirety;
 Executive acknowledges that she has been advised by her own legal counsel and
has sought such other advice as he wishes with respect to the terms of this
General Release before executing it;
 Executive's execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release; and
 Executive has not sold, assigned, transferred or conveyed any claim, demand,
right, action, suit, cause of action or other interest that is the subject
matter of this General Release.
6. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of California, except for the application of
preemptive Federal law.
7. Executive acknowledges that she is waiving her rights under the ADEA and the
Older Worker's Benefit Protection Act and therefore, in compliance with those
statutes, acknowledges the following:
 Executive acknowledges that she has been provided a minimum of twenty-one (21)
calendar days after receipt of this Agreement to consider whether to sign it;
 Executive acknowledges that she shall have seven days from the date she
executes this General Release to revoke her waiver and release of any ADEA
claims only (but not her waiver or release hereunder of other claims) by
providing written notice of the revocation to the Company, and that, in the
event of such revocation, the provisions of Section 4 or clauses (3) through (5)
of Section 6.2, as applicable, of the Employment Agreement shall thereupon
become null and void and the Company shall be entitled to a return from
Executive of all payments to Executive pursuant to such clauses;
 Executive acknowledges that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement; and
 Executive acknowledges that the consideration given in exchange for this waiver
and release Agreement is in addition to anything of value to which he was
already entitled.
 
PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.


Dated: ___________________, 20____
  
Olivia C. Ware

Ex 10.31 -9-

--------------------------------------------------------------------------------

SCHEDULE 1


Employee Duties


Summary: The Chief Commercial Officer ("CCO") will have responsibility for
providing overall vision, direction and execution for the Company's
commercialization strategy and implementation for aldoxorubicin, including
developing marketing and sales strategies and ensuring reimbursement to enable
rapid market penetration and growth.  The incumbent will define and build an
essential internal infrastructure and leverage external resources necessary to
support the successful launch of aldoxorubicin and long term strategy for market
adoption.


Essential Duties and Responsibilities:


·
Lead the functional areas of marketing, sales and business development focused
on achieving maximum commercial success with aldoxorubicin, including leading
sales and marketing collaborations with other companies, if available on
commercially reasonable terms, or overseeing the development of these
capabilities on Employer's behalf.

·
Lead successful marketing execution for the launch of the Company's
aldoxorubicin product line, including development of brand strategies to
increase awareness and sales.

·
Be accountable for successful execution and delivery of marketing / sales
tactics and systems to monitor and respond to market feedback.

·
Ensure all promotional efforts adhere to FDA regulations and requirements, and
all other relevant federal, state and local laws and international laws, as
applicable, as well as pharmaceutical guidelines and internal standard operating
procedures.

·
Have profit and loss responsibility; evaluate, build and drive execution of all
business activities and programs to ensure superior commercial performance.

·
Establish and maintain effective working relationships with key opinion leaders
and thought leaders.  Drive all brand functions, including but not limited to
strategic and tactical planning; forecasting and commercial analytics; pricing;
contracting and distribution; reimbursement and patient access; medical
education; congress and event management, and patient advocacy.

·
Collaborate and coordinate across multiple functions, supporting internal
groups.

·
Build, lead, develop and manage a team of sales and marketing professionals and
inspire trust and confidence throughout the commercial organization.

·
As a member of the Employer's Executive leadership team work collaboratively
with other senior leaders in Employer, including the Board Directors, to develop
a long term vision for Employer's business and determine present and future
business needs and opportunities.

·
Collaborate with CytRx's senior management team, to provide commercial guidance
to expand the adoption of aldoxorubicin as well as to provide input into
corporate partnerships and other opportunities to expand the domestic and global
markets for aldoxorubicin.

Ex 10.31 -10-

--------------------------------------------------------------------------------



SCHEDULE 2
Summary of Group Plans
1. See CytRx Corporation Employee Handbook, Part II dated January 2015, which is
incorporated herein by reference.




Ex 10.31 -11-